Exhibit 10.4

 

 

DATED    21 SEPTEMBER 2005

 

Lease relating to

UNIT 6A AND 6B AT SHEFFIELD 3SA BUSINESS PARK CHURCHILL WAY SHEFFIELD

 

BETWEEN

 

A J BELL (pp) TRUSTEES LIMITED, RAYMOND LOW, MARTIN PETER MILNER AND CAROLYN JOY
MACMILLAN

and

TRANSACTION NETWORK SERVICES (UK) LIMITED

TAYLOR & EMMET


--------------------------------------------------------------------------------


CONTENTS

CLAUSE

 

 

 

Page

1.

 

Interpretation

 

4

2.

 

Grant

 

7

3.

 

Ancillary rights

 

7

4.

 

Rights excepted and reserved

 

7

5.

 

Third Party Rights

 

8

6.

 

The Annual Rent.

 

8

7.

 

Review of the Annual Rent.

 

9

8.

 

Service Charge

 

11

9.

 

Insurance

 

11

10.

 

Rates and taxes

 

14

11.

 

Utilities

 

14

12.

 

Common parts

 

14

13.

 

VAT

 

15

14.

 

Default interest and interest

 

15

15.

 

Costs

 

15

16.

 

Compensation on vacating

 

16

17.

 

No deduction, counterclaim or set-off

 

16

18.

 

Registration of this lease

 

16

19.

 

Assignments

 

16

20.

 

Underlettings

 

17

21.

 

Sharing occupation

 

18

22.

 

Charging

 

18

23.

 

Prohibition of other dealings

 

18

24.

 

Registration and notification of dealings and occupation

 

18

25.

 

Closure of the registered title of this lease

 

19

26.

 

Repairs

 

19

27.

 

Decoration

 

20

 

2


--------------------------------------------------------------------------------


 

28.

 

Alterations

 

20

29.

 

Signs

 

20

30.

 

Returning the Property to the Landlord

 

20

31.

 

Use

 

21

32.

 

Management of the Estate

 

21

33.

 

Compliance with laws

 

21

34.

 

Encroachments, obstructions and acquisition of rights

 

22

35.

 

Remedy breaches

 

23

36.

 

Indemnity

 

23

37.

 

Landlord’s covenant for quiet enjoyment

 

23

38.

 

Guarantee and indemnity

 

23

39.

 

Condition for re-entry

 

23

40.

 

Liability

 

24

41.

 

Entire agreement and exclusion of representations

 

25

42.

 

Notices, consents and approvals

 

25

43.

 

Governing law and jurisdiction

 

26

44.

 

Landlord and Tenant (Covenants) Act 1995

 

26

45.

 

Contracts and Warranties

 

26

46.

 

LIABILITY UNDER SIPPS

 

26

 

 

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1  GUARANTEE AND INDEMNITY

 

27

1.

 

Guarantee and indemnity

 

27

2.

 

Guarantor’s liability

 

27

3.

 

Variations and supplemental documents

 

28

4.

 

Guarantor to take a new lease or make payment.

 

28

5.

 

Rent at the date of forfeiture or disclaimer

 

29

6.

 

Payments in gross and restrictions on the Guarantor.

 

29

7.

 

Other securities

 

30

 

 

 

 

 

SCHEDULE 2  PARTICULARS OF SIPPS

 

31

 

3


--------------------------------------------------------------------------------


This Counterpart lease is dated the 21st day of September 2005

BETWEEN:

PARTIES

1. Landlord:                              RAYMOND LOW of Huthwaite Bank Farm Old
Mill Lane Thurgoland Sheffield S35 7ET A J BELL (PP) TRUSTEES LIMITED (company
number 3257389) whose registered office is at Trafford House Chester Road
Manchester M32 ORS MARTIN PETER MILNER and CAROLYN JOY MACMILLAN both of Tara IB
Brincliffe Edge Close Sheffield S11 9DG

2. Tenant:                                         TRANSACTION NETWORK SERVICES
(UK) LIMITED (company number 02952557) of Sheffield Business Park Europa Link
Sheffield S9 IXU

AGREED TERMS

1.                                       INTERPRETATION

1.1                                 The definitions and rules of interpretation
set out in this clause apply to this lease.

Access Road means the roadway shown coloured brown Plan 1

Annual Rent: rent at an initial rate of £105,400.00 per annum and then as
revised pursuant to this Lease and any interim rent determined under the
Landlord and Tenant Act 1954

Common Parts: the roads, paths, loading and bin areas, Service Media and other
parts of the Estate other than the Property and the Lettable Units.

Contractual Term: a term of years beginning on, and including the date of this
lease and ending on, and including the 20th day of September 2017

Deed of Covenant: a deed of covenant dated the 21st day of September 2005 and
made between Axis 1 Limited (1) Landlord (2)

Default Interest Rate: three percentage points above the Interest Rate.

Estate: Sheffield 35A Business Park Churchill Way Sheffield which is for
identification shown edged in blue on the Plan

Insurance Rent: the aggregate in each year of the:

(a)           gross cost of the premium for the insurance of:

(i)                                     the Property, other than any plate
glass, for its full reinstatement cost (taking inflation of building costs into
account) against loss or damage by or in consequence of the Insured Risks,
including costs of demolition, site clearance, site protection and shoring-up,
professionals’ and statutory fees and incidental expenses, the cost of any work
which may be required under any law and V A T in respect of all those costs,
fees and expenses, and

(ii)           loss of Annual Rent from the Property for two years,

(b)           any insurance premium tax payable on the above.

4


--------------------------------------------------------------------------------


Insured Risks: means fire, explosion, lightning, earthquake, storm, flood,
bursting and overflowing of water tanks, apparatus or pipes, impact by aircraft
and articles dropped from them, impact by vehicles, riot, civil commotion, and
any other risks against which the Landlord decides to insure against from time
to time.

Interest Rate: interest at the base lending rate from time to time of National
Westminster Bank PLC, or if that base lending rate stops being used or published
then at a comparable commercial rate reasonably determined by the Landlord .

Lettable Unit: a building and its curtilege on the Estate, other than the
Property, that is capable of being let and occupied on terms similar to those of
this lease.

Landlords Works: the works to the Property to be carried out by and at the cost
of the Landlord pursuant to clause 47

Permitted Use: Offices within Use Class B1 of the Town and Country Planning (Use
Classes) Order 1987

Plan the plan attached to this lease

Property: units 6A and 6B Sheffield 35A Business Park Churchill Way Property
comprised in the Transfer shown edged in red on Plan 1

Rent Commencement Date: 21st day of June 2006

Rent Payment Dates: 21st day of June 2006 and the same day of each month
thereafter throughout the term

Review Date: 21st day of September 2011

Service Charge: the Service Costs charged to the Landlord in accordance with the
provisions of the Transfer.

Services: the services supplied by Axis 1 Limited or its successors in title
relating to the Estate in accordance with the terms of the Deed of Covenant

SIPPS: the self invested pension schemes of which the Landlords are the
respective trustees the particulars of which are set out in the Second Schedule

Third Party Rights: all rights, covenants and restrictions affecting the Estate
including the matters referred to at the date of this lease in the Transfer

Transfer means a Transfer bearing even date herewith and made between Axis 1
Limited (1) the Landlord (2) being a transfer of the freehold interest of the
Property

VAT: value added tax chargeable under the Value Added Tax Act 1994 or any
similar replacement or additional tax.

1.2                                 A reference to this lease, except a
reference to the date of this lease or to the grant of this lease, is a
reference to this deed and any deed, licence, consent, approval or other
instrument supplemental to it.

1.3                                 A reference to the Landlord includes a
reference to the person entitled to the immediate reversion to this lease. A
reference to the Tenant includes a reference to its successors in title and
assigns. A reference to any guarantor of the tenant covenants of this lease
including a guarantor who has entered into an authorised guarantee agreement.

5


--------------------------------------------------------------------------------


1.4                                 In relation to any payment, a reference to a
fair proportion is to a fair proportion of the total amount payable, determined
conclusively (except as to questions of law) by the Landlord.

1.5                                 The expressions landlord covenant and tenant
covenant each has the meaning given to it by the Landlord and Tenant (Covenants)
Act 1995.

1.6                                 Unless the context otherwise requires,
references to the Common Parts, the Estate, a Lettable Unit and the Property are
to the whole and any part of them or it.

1.7                                 The expression neighbouring property does
not include the Estate.

1.8                                 A reference to the term is to the
Contractual Term and any agreed or statutory continuation of this lease

1.9           A reference to the end of the term is to the end of the term
however it ends.

1.10                           References to the perpetuity period are to the
period of 80 years from the commencement of the term and that period is the
perpetuity period for the purposes of section 1 of the Perpetuities and
Accumulations Act 1964.

1.11                           References to the consent of the Landlord are to
the consent of the Landlord given in accordance with clause 42.4 and references
to the approval of the Landlord are to the approval of the Landlord given in
accordance with clause42.5 .

1.12                           A working day is any day which is not a Saturday,
a Sunday, a bank holiday or a public holiday in England.

1.13                           Unless otherwise specified, a reference to a
particular law is a reference to it as it is in force for the time being, taking
account of any amendment, extension, application or re-enactment· and includes
any subordinate laws for the time being in force made under it and all orders,
notices; codes of practice and guidance made under it.

1.14                           A reference to laws in general is to all local,
national and directly applicable supra-national laws in force for the time
being, taking account of any amendment, extension, application or re-enactment
and includes any subordinate laws for the time being in force made under them
and all orders, notices, codes of practice and guidance made under them.

1.15                       Any obligation in this lease on the Tenant not to do
something includes an obligation not to agree to or suffer that thing to be
done.

1.16                       Unless the context otherwise requires, where the
words include(s) or including are used in this lease, they are deemed to have
the words ‘without limitation’ following them.

1.17                       A person includes a corporate or unincorporated body.

1.18                       References to writing or written do not include
email.

1.19                       Except where a contrary intention appears, a
reference to a clause or Schedule, is a reference to a clause of, or Schedule
to, this lease and a reference in a Schedule to a paragraph is to a paragraph of
that Schedule.

1.20                       Clause, Schedule and paragraph headings do not affect
the interpretation of this lease.

6


--------------------------------------------------------------------------------


2.             GRANT

2.1                                 The Landlord lets with limited title
guarantee the Property to the Tenant for the Contractual Term.

2.2                                 The grant is made together with the
ancillary rights set out in clause 3 excepting and reserving to the Landlord the
rights set out in clause 4 and subject to the Third Party Rights.

2.3           The grant is made with the Tenant paying the following as rent to
the Landlord:

(a)           the Annual Rent and all VAT in respect of it,

(b)           the Service Charge and all V AT in respect of it,

(c)           the Insurance Rent, and

(d)           all interest payable under this lease, and

(e)           all other sums due under this lease.

3.             ANCILLARY RIGHTS

3.1                                 The Landlord grants the Tenant the rights
granted to the Landlord relating to the Property contained in the Transfer (the
Rights)

3.2                                 The Rights are granted in common with the
Landlord and any other person authorised by the Landlord.

3.3                                 The Rights are granted subject to the Third
Party Rights insofar as the Third Party Rights affect the Common Parts and the
Tenant shall. not knowingly do anything that may interfere with any Third Party
Right.

3.4                                 The Tenant shall exercise the Rights only in
connection with its use of the Property for the Permitted Use.

3.5                                 The Tenant shall comply with all laws
relating to its use of the Common Parts pursuant to the Rights.

3.6                                 Except as mentioned in this clause 3,
neither the grant of this lease nor anything in it confers any right over the
Common Parts or any Lettable Unit or any neighbouring property nor is to be
taken to show that the Tenant may have any right over the Common Parts or any
Lettable Unit or any neighbouring property, and section 62 of the Law of
Property Act 1925 does not apply to this lease.

4.             RIGHTS EXCEPTED AND RESERVED

4.1                                 The following rights are excepted and
reserved from this lease to the Landlord (the Reservations):

(a)           the rights excepted and reserved in the Transfer

(b)           the right to enter the Property to :-

(i)                                     to repair, maintain, install, construct,
re-route or replace any Service Media or structure relevant to any of the other
Reservations, or

7


--------------------------------------------------------------------------------


(ii)           in connection with its obligations to provide any of the
Services, or

(iii)          for any other purpose mentioned in this lease, or

(iv)                              for any other purpose connected with this
lease or with the Landlord’s interest in the Property, the Estate or any
neighbouring property.

4.2                             The Reservations may be exercised by the
Landlord and by anyone else who is or becomes entitled to exercise them and by
anyone authorised by the Landlord.

4.3                             The Reservations may be exercised
notwithstanding that any works carried out in connection with the exercise of
those rights result in a reduction in the flow of light or air to the Property
or the Common Parts or loss of amenity for the Property or the Common Parts but
not so that the ability of the Tenant or other authorised occupier of the
Property to use the Property for the Permitted Use is materially adversely
affected

4.4                             The Tenant shall allow all those entitled to
exercise any right to enter the Property, to do so with their workers,
contractors, agents and professional advisors, and to enter the Property at any
reasonable time and whenever possible outside usual business hours) and, except
in the case of an emergency, after having given reasonable notice (which need
not be in writing) to the Tenant.

4.5                             No one exercising any of the Reservations, nor
its workers, contractors, agents and professional advisors, will be liable to
the Tenant or to any undertenant or other occupier of or person at the Property
for any loss, damage, injury, nuisance or inconvenience arising by reason of its
exercising any of the Reservations except for:

(a)                                  physical damage to the Property, (which the
Landlord will forthwith make good to the reasonable satisfaction of the Tenant)
or

(b)                                 any loss, damage, injury, nuisance or
inconvenience in relation to which the law prevents the Landlord excluding
liability.

5.                                   THIRD PARTY RIGHTS

5.1                             The Tenant shall comply with all obligations on
the Landlord relating to the Third Party Rights insofar as those obligations
relate to the Property and shall not knowingly do anything (even if otherwise
permitted by this lease) that may interfere with any Third Party Right.

5.2                             The Tenant shall allow the Landlord and any
other person authorised by the terms of the Third Party Right to enter the
Property in accordance with its terms.

6.                                   THE ANNUAL RENT

6.1                             The Tenant shall pay the Annual Rent and any VAT
in respect of it by four equal instalments in advance on or before the Rent
Payment Dates. The payments must be made by any method (other than bankers
standing order in respect of Transaction Network Services (UK) Limited that the
Landlord requires at any time by giving notice to the Tenant.

6.2                             The first instalment of the Annual Rent and any
VAT in respect of it shall be made on the Rent Commencement Date for the period
from and including the Rent Commencement Date up to and including the day before
the next Rent Payment Date

8


--------------------------------------------------------------------------------


7.             REVIEW OF THE ANNUAL RENT

7.1                                 In this clause the President is the
President for the time being of the Royal Institution of Chartered Surveyors or
a person acting on his behalf, and the Surveyor is the independent valuer
appointed pursuant to clause 7.8.

7.2                                 The amount of Annual Rent will be reviewed
on each Review Date to the greater of:

(a)                                  the Annual Rent payable immediately before
the relevant Review Date (or which would then be payable but for any abatement
or suspension of the Annual Rent or restriction on the right to collect it), and

(b)           the open market rent agreed or determined pursuant to this clause.

7.3                                 The open market rent may be agreed between
the Landlord and the Tenant at any time before it is determined by the Surveyor.

7.4                                 If the open market rent is determined by the
Surveyor, it will be the amount that the Surveyor determines is the annual rent
(exclusive of any V AT) at which the Property could reasonably be expected to be
let:

(a)           in the open market,

(b)           at the relevant Review Date,

(c)           on the assumptions listed in clause 7.5, and

(d)           disregarding the matters listed in clause 7.6.

7.5           The assumptions are:

(a)           the Property is available to let in the open market:

(i)            by a willing lessor to a willing lessee (which may be the
Tenant),

(ii)           as a whole,

(iii)          with vacant possession,

(iv)          without a fine or a premium,

(v)                                 for a term equal to the unexpired residue of
the Contractual Term at the relevant Review Date or a term of 9 years commencing
on the relevant Review Date, if longer, and

(vi)                              otherwise on the terms of this lease other
than as to the amount of the Annual Rent but including the provisions for review
of the Annual Rent

(b)                                 the willing lessee has had the benefit of
any rent-free or other concession or contribution which would be offered in the
open market at the relevant Review Date to reflect the need to fit out the
Property;

(c)                                  the Property may lawfully be used, and is
in a physical state to enable it to be lawfully used, by the willing lessee (or
any potential undertenant or assignee of the willing lessee) for any purpose
permitted by this lease;

(d)                                 the Landlord and the Tenant have fully
complied with their obligations in this lease;

9


--------------------------------------------------------------------------------


(e)                                  if the Property, or any means of access to
it or any Service Media serving the Property, has been destroyed or damaged, it
has been fully restored;

(f)                                    no work has been carried out on the
Property by the Tenant or its sub-tenants (other than pursuant to a statutory
obligation or an obligation under this Lease or on the Estate which has
diminished the rental value of the Property;

(g)                                 any fixtures, fittings, machinery or
equipment; supplied to the Property by the Landlord that have been removed by or
at the request of the Tenant, or any undertenant or their respective
predecessors in title (otherwise than to comply with any law) remain at the
Property;

(h)                                 the Tenant has fully complied with its
obligations in this Lease save where there is wilful or persistent breach by the
Landlord

(i)                                     the willing lessee and its potential
assignees and undertenants will not be disadvantaged by any actual or potential
election to waive exemption from V A T in relation to the Property.

7.6           The matters to be disregarded are:

(a)                                  any effect on rent of the fact that the
Tenant or any authorised undertenant has been in occupation of the Property;

(b)                                 any goodwill attached to the Property by
reason of any business carried out there by the Tenant or by any authorised
undertenant or by any of their predecessors in business;

(c)                                  any effect on rent attributable to any
physical improvement to the Property carried out before or after the date of
this lease, by or at the expense of the Tenant or any authorised undertenant
with all necessary consents, approvals and authorisations and not pursuant to an
obligation to the Landlord (other than an obligation to comply with any law and
for the purposes of this sub-clause any obligation in any licence for the
carrying out of permitted works will not be an obligation to the Landlord

(d)                                 any effect on rent of any obligation on the
Tenant to fit out the Property or to reinstate the Property to the condition or
design it was in before any alterations or improvements were carried out; and

(e)           any statutory restriction on rents or the right to recover them.

7.7                                 If the revised Annual Rent is agreed between
the Landlord and the Tenant, it may be a stepped rent.

7.8                                 The Landlord and the Tenant may appoint an
independent valuer at any time before either of them applies to the President
for an independent valuer to be appointed. The Landlord or the Tenant may apply
to the President for an independent valuer to be appointed at any time after the
date which is three months before the relevant Review Date. The independent
valuer must be an associate or fellow of the Royal Institution of Chartered
Surveyors.

7.9           The Surveyor shall act as an expert and not as an arbitrator.

10


--------------------------------------------------------------------------------


7.10                           The Surveyor shall give the Landlord and the
Tenant an opportunity to make written representations to the Surveyor and to
make written counter-representations commenting on the representations of the
other party to the Surveyor.

7.11                           If the Surveyor dies, delays or becomes unwilling
or incapable of acting, then either the Landlord or the Tenant may apply to the
President to discharge the Surveyor and clause 7.8 will then apply in relation
to the appointment of a replacement.

7.12                           The fees and expenses of the Surveyor and the
cost of the Surveyor’s appointment and any counsel’s fees incurred by the
Surveyor will be payable by the Landlord and the Tenant in the proportions that
the Surveyor directs (or if the Surveyor makes no direction, then equally). If
the Tenant does not pay its part of the Surveyor’s fees and expenses within
twenty one days after demand by the Surveyor, the Landlord may pay that part and
the amount it pays will be a debt of the Tenant due and payable on demand to the
Landlord. The Landlord and the Tenant shall otherwise each bear their own costs
in connection with the rent review.

7.13                           If the revised Annual Rent has not been agreed by
the Landlord and the Tenant or determined by the Surveyor on or before the
relevant Review Date, the Annual Rent payable from that Review Date will
continue at the rate payable immediately before that Review Date. No later than
fourteen days after the revised Annual Rent is agreed or the Surveyor’s
determination is notified to the Landlord and the Tenant, the Tenant will pay:

(a)                                  the shortfall (if any) between the amount
that it has paid for the period from the Review Date until the Rent Payment Date
following the date of agreement or notification of the revised Annual Rent and
the amount that would have been payable had the revised Annual Rent been agreed
or determined on or before that Review Date; and

(b)                                 interest at the Interest Rate on that
shortfall calculated on a daily basis by reference to the Rent Payment Dates on
which parts of the shortfall would have been payable if the revised Annual Rent
had been agreed or determined on or before that Review Date and the date payment
is received by the Landlord.

7.14         Time will not be of the essence for the purposes of this clause.

7.15                           As soon as practicable after the amount of the
revised Annual Rent has been agreed or determined, a memorandum recording the
amount shall be signed by or on behalf of the Landlord and the Tenant and
endorsed on or attached to this lease and its counterpart. The Landlord and the
Tenant will each bear their own costs in connection with the memorandum.

8.             SERVICE CHARGE

The Tenant will pay to the Landlord within fourteen days of demand the Service
Charge payable by the Landlord in accordance with the terms of the Deed of
Covenant and will indemnify the Landlord against all liability in respect
thereof during the term

9.             INSURANCE

9.1                                 The Landlord shall keep the Property insured
against loss or damage by the Insured Risks for the sum which the Landlord
acting reasonably considers to be its full reinstatement costs (taking inflation
of building costs into account and the appropriate additions for site clearance,
professional fees and other incidental expenses and V AT and three years loss of
Annual Rent taking account for any review of the Annual Rent which may be due).
The Landlord will not be liable to insure any part of the Property installed by
the Tenant.

11


--------------------------------------------------------------------------------


9.2           The Landlord’s obligation to insure is subject to:

(a)                                  any exclusions, limitations, excesses and
conditions that may be imposed by the insurers,

(b)                                 insurance being available in the London
insurance market on reasonable terms acceptable to the Landlord, acting
reasonably and

(c)                                  without prejudice to the generality of
paragraph (b), and in relation to Insured Risks resulting from an act of
terrorism, the Landlord having (from time to time) extended its insurance cover
to damage resulting from any such act.

9.3           The Tenant shall pay to the Landlord within fourteen days of
demand:

(a)           the Insurance Rent,

(b)                                 any amount that is deducted or disallowed by
the insurers pursuant to any excess provision in the insurance policy, and

(c)                                  the reasonable and proper costs that the
Landlord incurs in obtaining a valuation of the Property for insurance purposes
provided that the Tenant shall not pay any such costs more than once in any
twelve month period unless damage by an Insured Risk occurs requiring
revaluation

9.4           The Tenant shall:

(a)                                  give the Landlord notice as soon as
reasonably practicable as soon as it has become known to the Tenant any matter
occurs that any reasonable insurer or underwriter may treat as material in
deciding whether or on what terms to insure or to continue to insure the
Property,

(b)                                 not knowingly to do or omit anything as a
result of which any policy of insurance of the Estate or any neighbouring
property may become void or voidable or otherwise prejudiced, or the payment of
any policy money may be withheld, nor (unless the Tenant has previously notified
the Landlord and has paid any increased or additional premium) anything as a
result of which any increased or additional insurance premium may become
payable,

(c)                                  comply at all times with the proper
requirements and recommendations of the insurers relating to the Property and
the use by the Tenant of the Common Parts,

(d)                                 give the Landlord as soon as reasonably
practicable after it has become known to the Tenant immediate notice of the
occurrence of any damage or loss relating to the Property arising from an
Insured Risk or of any other event that might in the Tenant’s opinion (acting
reasonably) affect any insurance policy relating to the Property,

(e)                                  not effect any insurance of the Property
(except any plate glass at the Property), but if it becomes entitled to the
benefit of any insurance proceeds in respect of the Property (other than in
respect of plate glass) pay those proceeds or cause them to be paid to the
Landlord, and

12


--------------------------------------------------------------------------------


(f)                                    pay the Landlord an amount equal to any
insurance money that the insurers of the Estate refuse to pay (in relation to
the Estate) by reason of any act or omission of the Tenant or any undertenant,
their workers, contractors or agents or any person at the Property or the Common
Parts with the actual or implied authority of any of them.

9.5           The Landlord shall:

(a)                                  produce to the Tenant on demand a copy of
the policy or policies and evidence from the insurers that the last premiums
have been paid and that the insurances remain in full force and effect;

(b)                                 use all reasonable endeavours to procure
that the insurers waive their right of subrogation against the Tenant or any
other lawful occupier of the Premises;

(c)                                  procure that a note of the Tenant’s
interest is put on the insurance policy and that the insurance policy contains
non-invalidation clauses;

(d)                                 notify the Tenant as soon as reasonably
practicable of any change or proposed change in the Insured Risks or in the
terms and conditions of the insurance;

(e)                                  procure that the premium rate of the
insurance remains reasonably competitive during the term

9.6.                              The Landlord shall use reasonable endeavours
to obtain any necessary planning or other consents and as soon as they are
obtained use all insurance money received (other than for loss of rent) in
connection with any damage to the Property to repair the damage for which the
money has been received or (as the case may be) in rebuilding the Property.
During the course of such rebuilding the Landlord shall keep the Tenant informed
of its progress and such building and reinstatement shall be carried out in a
good workmanlike manner using suitable good quality materials of their several
kinds and in accordance with all necessary consents and the Landlord shall
obtain all collateral warranties as are reasonably obtainable in connection with
such rebuilding or reinstatement. The Landlord shall not be obliged to:-

(a)                                  provide accommodation or facilities
identical in layout or design so long as accommodation reasonably equivalent to
that previously at the property is provided, or

(b)                                 repair or rebuild if the Tenant has failed
to pay any of the Insurance Rent to the extent that this affects the Landlords
ability to recover under the insurance policy and provided all arrears and
interest on it are made good to the Landlord before any reinstatement or
rebuilding is commenced, or

(c)                                  repair or rebuild the Property after a
notice has been served pursuant to clauses 9.8 and 9.9

9.7                                 If the Property or any part of it is damaged
or destroyed by an Insured Risk so as to be unfit for occupation and use or if
the Common parts are damaged or destroyed by a risk which the Landlord is
obliged to insure so as to make the Property or any part of it inaccessible or
unusable then, unless the policy of insurance in relation to the Property or the
Common Parts has been vitiated in whole or in part in consequence of any act or
omission of the Tenant, any undertenant or their respective workers, contractors
or agents or any other person on the Property or the Common Parts with the
actual or implied authority of any of them, payment of the Annual Rent, or a
fair and reasonable proportion of it according to the nature and extent of the
damage, will be suspended until the Property has been reinstated and made fit
for

13


--------------------------------------------------------------------------------


occupation and use or the Common Parts have been reinstated so as to make the
Property reasonably accessible or useable with the provisions of this Lease (as
the case may be), or until the end of three years from the date of damage or
destruction, if sooner. If, following material damage to or destruction of the
Property, the Landlord reasonably considers that it is impossible or impractical
to reinstate the Property, the Landlord may terminate this lease by giving
notice to the Tenant. On giving notice this lease will determine but this will
be without prejudice to any right or remedy of either party in respect of any
breach of the covenants of this lease. Any proceeds of the insurance will belong
to the Landlord.

9.9                                 Provided that the Tenant has substantially
complied with its material obligations in this clause, the Tenant may terminate
this lease by giving notice to the Landlord if, following damage or destruction
of the Property by an Insured Risk, the Property has not been reinstated so as
to be fit for occupation and use or the Common Parts have not been reinstated so
as to make the Property accessible or useable within three years after the date
of damage or destruction. On giving this notice this lease will determine but
this will be without prejudice to any right or remedy of either party in respect
of any breach of the tenant covenants of this lease. Any proceeds of the
insurance will belong to the Landlord.

10.           RATES AND TAXES

10.1                           The Tenant shall pay all present and future
rates, taxes and other impositions payable in respect of the Property, its use
and any works carried out there, other than:

(a)                                  any taxes payable by the Landlord in
connection with any dealing with or disposition of the reversion to this lease,
or

(b)                                 any taxes, other than V AT and insurance
premium tax, payable by the Landlord by reason of the receipt of any of the
rents due under this lease.

10.2                           The Tenant shall not make any proposal to alter
the rateable value of the Property or that value as it appears on any draft
rating list, without the approval of the Landlord.

10.3                           If, after the end of the term, the Landlord loses
rating relief (or any similar relief or exemption) because it has been allowed
to the Tenant, then the Tenant shall pay the Landlord an amount equal to the
relief or exemption that the Landlord has lost.

11.           UTILITIES

11.1                           The Tenant shall pay all costs in connection with
the supply and removal of electricity, gas, water, sewerage, telecommunications,
data and other services and utilities to or from the Property.

11.2                           The Tenant shall comply with all laws and with
any proper requirements and recommendations of the relevant suppliers relating
to the use of those services and utilities.

12.           SUBJECTIONS

12.1                           The Tenant shall observe and perform the
covenants contained in the registers of title number SYK434970 insofar as they
relate to and effect the Property

12.2                           The Tenant shall comply with the Landlord’s
obligations contained in the Transfer and Deed of Covenant insofar as they are
not obligations of the Landlord in this Lease and all reasonable regulations the
Landlord may make from time to time in connection with the use of any of those
Service Media, structures or other items.

14


--------------------------------------------------------------------------------


13.           VAT

13.1                           All sums payable by the Tenant are exclusive of
any V AT that may be chargeable. The Tenant shall pay VAT in respect of all
taxable supplies made to it in connection with this lease on the due date for
making any payment or, if earlier, the date on which that supply is made for VAT
purposes.

13.2                           Every obligation on the Tenant under or in
connection with this lease to pay, refund or to indemnify the Landlord or any
other person any money or against any liability includes an obligation to pay,
refund or indemnify against any V AT, or an amount equal to any V AT, chargeable
in respect of it.

14.           DEFAULT INTEREST AND INTEREST

14.1                           If any Annual Rent or any other money payable
under this lease has not been paid by the date it is due, and in the case of
Annual Rent whether it has been formally demanded or not, the Tenant shall pay
the Landlord interest at the Default Interest Rate (both before and after any
judgment) on that amount for the period from the due date to and including the
date of payment.

14.2                           If the Landlord does not demand or accept any
Annual Rent or other money due or tendered under this lease because the Landlord
reasonably believes that the Tenant is in breach of any of the tenant covenants
of this lease, then the Tenant shall, when that amount is accepted by the
Landlord, also pay interest at the Interest Rate on that amount for the period
from the date the amount (or each part of it) became due until the date it is
accepted by the Landlord.

15.           COSTS

15.1                           The Tenant shall pay the costs and expenses of
the Landlord including any solicitors’ or other professionals’ costs and
expenses (incurred both during and after the end of the term and where acting
reasonably) in connection with or in contemplation of :

(a)           the proper enforcement of the tenant covenants of this lease,

(b)                                 serving any notice in connection with this
lease under section 146 or 147 of the Law of Property Act 1925 or taking any
proceedings under either of those sections, notwithstanding that forfeiture is
avoided otherwise than by relief granted by the court,

(c)                                  serving any notice in connection with this
lease under section 17 of the Landlord and Tenant (Covenants) Act 1995,

(d)                                 the preparation and service of a Schedule of
dilapidations in connection with this lease, and

(e)           any consent or approval applied for under this lease, whether or
not it is granted

(f)            the preparation and completion of this lease

15.2                           Where the Tenant is obliged to pay or indemnify
the Landlord against any solicitors’ or other professionals’ costs and expenses
(whether under this or any other clause of this lease) that obligation extends
to those costs and expenses assessed on a full indemnity basis.

15


--------------------------------------------------------------------------------


16.           COMPENSATION ON VACATING

Any right of the Tenant or anyone deriving title under the Tenant to claim
compensation from the Landlord on leaving the Property under the Landlord and
Tenant Act 1927 or the Landlord and Tenant Act 1954 is excluded, except to the
extent that the legislation prevents that right being excluded.

17.           NO DEDUCTION, COUNTERCLAIM OR SET-OFF

The Annual Rent and all other money due under this lease are to be paid by the
Tenant or any guarantor (as the case may be) without deduction, counterclaim or
set-off.

18.           REGISTRATION OF THIS LEASE

Promptly following the grant of this lease, the Tenant shall apply to register
this lease at HM Land Registry. The Tenant shall ensure that any requisitions
raised by HM Land Registry in connection with that application are dealt with
promptly and properly. Within one month after completion of the registration,
the Tenant shall send the Landlord official copies of its title.

19.           ASSIGNMENTS

19.1                           The Tenant shall not assign the whole of this
lease without the consent of the Landlord, such consent not to be unreasonably
withheld.

19.2         The Tenant shall not assign part only of this lease.

19.3                           The Landlord and the Tenant agree that for the
purposes of section 19(IA) of the Landlord and Tenant Act 1927 the Landlord may
give its consent to an assignment subject to all or any of the following
conditions:

(a)                                  a condition that the assignor (and any
former tenant who because of section 11 of the Landlord and Tenant (Covenants)
Act 1995 has not been released from the tenant covenants of this lease) enters
into an authorised guarantee agreement which:

(i)            is in respect of all the tenant covenants of this lease,

(ii)                                  is in respect of the period beginning with
the date the assignee becomes bound by those covenants and ending on the date
when the assignee is released from those covenants by virtue of section 5 of the
Landlord and Tenant (Covenants) Act 1995,

(iii)          imposes principal debtor liability on the assignor (and any
former tenant),

(iv)                              requires (in the event of a disclaimer of
liability of this lease) the assignor (or former tenant as the case may be) to
enter into a new tenancy for a term equal to the unexpired residue of the
Contractual Term, and

(v)           is otherwise in a form reasonably required by the Landlord,

(b)                                 if the Landlord acting reasonably requires
it a condition that a person of standing reasonably acceptable to the Landlord
enters into a guarantee and indemnity of the tenant covenants of this lease in
the form set out in Schedule 1 (but with such amendments and additions as the
Landlord may reasonably require).

19.4                           The Landlord and the Tenant agree that for the
purposes of section 19 (1 A) of the Landlord and Tenant Act 1927 the Landlord
may refuse its consent to an assignment if any Annual Rent or other
ascertainable sum due under this lease is outstanding.

16


--------------------------------------------------------------------------------


19.5                           Nothing in this clause will prevent)he Landlord
from giving consent subject to any other reasonable condition, nor from refusing
consent to an assignment in any other circumstance where it is reasonable to do
so.

20.           UNDERLETTINGS

20.1                           The Tenant shall not underlet the whole or any
part of the Property except in accordance with this clause nor without the
consent of the Landlord, such consent not to be unreasonably withheld.

20.2                           The Tenant shall not underlet part only of the
Property except the whole of Unit 6A or 6B which form part of the Property

20.3         The Tenant shall not underlet the Property:

(a)                                  together with any property or any right
over property that is not included within this lease,

(b)           at a fine or premium nor

(c)                                  allowing any rent free period to the
undertenant that exceeds the period as is then usual in the open market in
respect of such a letting

20.4                           The Tenant shall not underlet the Property
unless, before the underlease is granted, the Tenant has given the Landlord:

(a)                                  a certified copy of the notice served on
the undertenant, as required by section 38A(3)(a) of the Landlord and Tenant Act
1954, applying to the tenancy to be created by the underlease; and

(b)                                 a certified copy of the declaration or
statutory declaration made by the undertenant in accordance with the
requirements of section 38A(3)(b) of the Landlord and Tenant Act 1954.

20.5         Any underletting by the Tenant must be by deed and must include:

(a)                                  an agreement between the Tenant and the
undertenant that the provisions of sections 24 to 28 of the Landlord and Tenant
Act 1954 are excluded from applying to the tenancy created by the underlease,

(b)                                 the reservation of a rent which is not less
than the full open market rental value of the Property at the date the Property
is underlet and which is payable at the same times as the Annual Rent under this
lease (but this will not prevent an underlease providing for a rent free period
of a length permitted by clause 20.3

(c)                                  provisions for the review of rent at the
same dates and on the same basis as the review of rent in this lease, unless the
term of the underlease does not extend beyond the next Review Date, but for the
avoidance of doubt this clause shall not apply to any underlease for a term of
less than five years

(d)                                 in the case of an underlease that is not
substantively registrable at HM Land Registry, a covenant by the undertenant to
remove any notice of the underlease at HM Land Registry within a reasonable
period of expiry of the underlease

17


--------------------------------------------------------------------------------


(e)                                  a covenant by the undertenant, enforceable
by and expressed to be enforceable by the Landlord (as superior landlord at the
date of grant) and its successors in title in their own right, to observe and
perform the tenant covenants in the underlease and any document that is
supplemental or collateral to it and the tenant covenants 10 this lease, except
the covenants to pay the rents reserved by this lease, and

(f)                                    provisions requiring the consent of the
Landlord to be obtained in respect of any matter for which the consent of the
Landlord is required under this lease,

and must otherwise be consistent with and include tenant covenants no less
onerous (other than as to the Annual Rent) than those in this lease and in a
form approved by the Landlord, such approval not to be unreasonably withheld

20.6         In relation to any underlease granted by the Tenant, the Tenant
shall:

(a)                                  not vary the terms of the underlease nor
accept a surrender of the underlease without the consent of the Landlord, such
consent not to be unreasonably withheld,

(b)                                 use reasonable endeavours to enforce the
tenant covenants in the underlease and not waive any of them nor allow any
reduction in the rent payable under the underlease, and

(c)                                  ensure that in relation to any rent review
the revised rent is not agreed without the approval of the Landlord, such
approval not to be unreasonably withheld.

21.           SHARING OCCUPATION

The Tenant may share occupation of the Property with any company that is a
member of the same group (within the meaning of section 42 of the Landlord and
Tenant Act 1954) as the Tenant for as long as that company remains within that
group and provided that no relationship of landlord and tenant is established by
that arrangement

22.           CHARGING

22.1                           The Tenant shall not charge the whole of this
lease except by way of floating charge without the consent of the Landlord, such
consent not to be unreasonably withheld.

22.2         The Tenant shall not charge part only of this lease.

23.           PROHIBITION OF OTHER DEALINGS

Except as expressly permitted by this lease, the Tenant shall not assign,
underlet, charge, part with possession or share occupation of this lease or the
Property or hold the lease on trust for any person (except pending registration
of a dealing permitted by this lease at HM Land Registry or by reason only of
joint legal ownership).

24.           REGISTRATION AND NOTIFICATION OF DEALINGS AND OCCUPATION

24.1         In this clause a Transaction is:

(a)                                  any dealing with this lease or the
devolution or transmission of, or parting with possession of any interest in it,
or

18


--------------------------------------------------------------------------------


(b)                                 the creation of any underlease or other
interest out of this lease, or out of any interest, underlease derived from it,
and any dealing, devolution or transmission of, or parting with possession of
any such interest or underlease, or

(c)           the making of any other arrangement for the occupation of the
Property.

24.2                           In respect of every Transaction that is
registrable at HM Land Registry, the Tenant shall promptly following completion
of the Transaction apply to register it (or procure that the relevant person so
applies). The Tenant shall (or shall procure that) any requisitions raised by HM
Land Registry in connection with an application to register a Transaction are
dealt with promptly and properly. Within [one month] of completion of the
registration, the Tenant shall send the Landlord official copies of its title
(and where applicable of the undertenant’s title).

24.3         No later than one month after a Transaction the Tenant shall:

(a)           give the Landlord’s solicitors notice of the Transaction, and

(b)                                 deliver two certified copies of any document
effecting the Transaction to the Landlord’s solicitors, and

(c)           pay the Landlord’s solicitors a registration fee of £50 plus VAT

24.4                           If the Landlord so requests, the Tenant shall
promptly supply the Landlord with full details of the occupiers of the Property
and the terms upon which they occupy it.

25.           CLOSURE OF THE REGISTERED TITLE OF THIS LEASE

Within one month after the end of the term (and notwithstanding that the term
has ended), the Tenant shall make an application to close the registered title
of this lease and shall use reasonable endeavours to ensure that any
requisitions raised by HM Land Registry in connection with that application are
dealt with promptly and properly; the Tenant shall keep the Landlord informed of
the progress and completion of its application.

26.           REPAIRS

26.1         The Tenant shall keep the Property in good repair and condition

26.2                           The Tenant will not be liable to repair the
Property to the extent that any disrepair has been caused by an Insured Risk,
unless and to the extent that:

(a)                                  the policy of insurance of the Property has
been vitiated or any insurance proceeds withheld in consequence of any act or
omission of the Tenant, any undertenant or their respective workers, contractors
or agents or any person on the Property with the actual or implied authority of
any of them; or

(b)                                 the insurance cover in relation to that
disrepair is excluded, limited, is unavailable or has not been extended, as
mentioned in clause 9.2.

26.3                           The Tenant shall keep the external areas of the
Property in a clean and tidy condition and not allow any rubbish or waste to be
left there.

26.4.                        The tenant shall clean all windows at the Property
as often is as is reasonably necessary and not less than once in every month

19


--------------------------------------------------------------------------------


27.           DECORATION

27.1                           The Tenant shall decorate the outside of the
Property not less than every third anniversary of the term and the inside of the
Property not less than every fifth anniversary of the term and also in the last
three months before the end of the term but the Tenant shall not be obliged to
decorate more than once in any two year period save that the decoration must be
carried out in the last three months of the term

27.2                           All decoration must be carried out in a good and
proper manner using good quality materials that are appropriate to the Property
and the Permitted Use and must include all reasonably appropriate preparatory
work.

27.3                           All decoration carried out in the last three
months of the term must also be carried out to the satisfaction of the Landlord
and using materials, designs and colours approved by the Landlord (such approval
not to be unreasonably withheld)

28.           ALTERATIONS

28.1                           The Tenant shall not make any external or
structural alteration or addition to the Property and shall not make any opening
in any boundary structure of the Property without the consent of the Landlord
such consent not to be unreasonably withheld

28.2                           The Tenant shall not install any Service Media on
the exterior of the Property nor alter the route of any Service Media at the
Property without the consent of the Landlord, such consent not to be
unreasonably withheld.

28.3                           The Tenant shall not make any internal,
non-structural alteration to the Property without the consent of the Landlord,
such consent not to be unreasonably withheld.

29.           SIGNS

29.1         In this clause Signs include signs, fascia, placards, boards,
posters and advertisements.

29.2                           The Tenant shall not attach any Signs to the
exterior of the Property or display any inside the Property so as to be seen
from the outside except Signs of a decent size and number and in a position that
are appropriate to the Property and the Permitted Use, without the consent of
the Landlord, such consent not to be unreasonably withheld and for the avoidance
of doubt the Landlord shall not withhold consent to the placing of the Tenant’s
usual trade signs on the exterior of the building on the Property in a size and
position to be approved by the Landlord (acting reasonable)

29.3                           Before the end of the term, the Tenant shall
remove any Signs placed by it at the Property and shall make good any damage
caused to the Property by that removal.

30.           RETURNING THE PROPERTY TO THE LANDLORD

30.1                           At the end of the term the Tenant shall return
the Property to the Landlord in the condition required by this lease.

30.2                           If the Landlord gives the Tenant notice no later
than three months before the end of the term, the Tenant shall remove items it
has fixed to the Property, remove any alterations it has made to the Property
and make good any damage caused to the Property by that removal.

30.3                           At the end of the term, the Tenant will remove
from the Property all chattels belonging to or used by it.

20


--------------------------------------------------------------------------------


30.4                           The Tenant irrevocably appoints the Landlord to
be the Tenant’s agent to store or dispose of any chattels or items it has fixed
to the Property and which have been left by the Tenant on the Property for more
than ten working days after the end of the term. The Landlord will not be liable
to the Tenant by reason of that storage or disposal. The Tenant will indemnify
the Landlord in respect of any claim made by a third party in relation to that
storage or disposal.

31.           USE

31.1         The Tenant shall not use the Property for any purpose other than
the Permitted Use.

31.2                           The Tenant shall not use the Property for any
illegal purpose nor for any purpose or in a manner that would cause loss,
damage, injury or nuisance to the Landlord, the other tenants or occupiers of
the Lettable Units or any owner or occupier of neighbouring property.

31.3                           The Tenant shall not overload any structural part
of the Property nor any machinery or equipment at the Property nor any Service
Media at or serving the Property.

32.           MANAGEMENT OF THE ESTATE

32.1                           The Tenant shall observe all reasonable and
proper regulations made by Axis 1 Limited and its successors in title from time
to time in accordance with the principles of good estate management and notified
to the Tenant relating to the use of the Common Parts and the management of the
Estate.

32.2                           Nothing in this lease will impose or be deemed to
impose any restriction on the use of any other Lettable Unit or any neighbouring
property.

33.           COMPLIANCE WITH LAWS

33.1         The Tenant shall comply with all laws relating to:

(a)           the Property and the occupation and use of the Property by the
Tenant,

(b)           the use of all Service Media and machinery and equipment at or
serving the Property,

(c)           any works carried out at the Property, and

(d)           all materials kept at or disposed from the Property.

33.2                           Without prejudice to any obligation on the Tenant
to obtain any consent or approval under this lease, the Tenant shall carry out
all works that are required under any law to be carried out at the Property by
the occupier.

33.3                           Within five working days within a reasonable
period after receipt of any notice or other communication affecting the Property
or the Estate (and whether or not served pursuant to any law) the Tenant shall:

(a)           send a copy of the relevant document to the Landlord, and

(b)                                 in so far as it relates to the Property, and
does not relate to an obligation of the Landlord in this Lease take all steps
necessary to comply with the notice or other communication and take any other
action in connection with it as the Landlord may reasonably require.

21


--------------------------------------------------------------------------------


33.4                           The Tenant shall not apply for planning
permission for the Property without the Landlord’s consent not to be
unreasonably withheld.

33.5                           The Tenant shall not carry out any works at the
Property in respect of which the Construction (Design and Management)
Regulations 1994 apply without the consent of the Landlord. Such consent is not
to be unreasonably withheld in the case of works in respect of which the
Landlord is not otherwise to withhold its consent unreasonably or which the
Tenant is obliged to carry out under the terms of this lease.

33.6                           The Tenant shall maintain the health and safety
file for the Property in accordance with the Construction (Design and
Management) Regulations 1994 and shall give it to the Landlord at the end of the
term.

33.7                           As soon as the Tenant becomes aware of any defect
in the Property, it shall give the Landlord notice of it. The Tenant shall
indemnify the Landlord against any liability under the Defective Premises Act
1972 in relation to the Property by reason of any failure of the Tenant to
comply with any of the tenant covenants in this lease.

33.8                           The Tenant shall keep the Property equipped with
all fire prevention, detection and fighting machinery and equipment and fire
alarms which are required under all relevant laws or required by the insurers of
the Property or reasonably recommended by them or reasonably required by the
Landlord subject to notification of such requirements and shall keep that
machinery, equipment and alarms properly maintained and available for
inspection.

34.           ENCROACHMENTS, OBSTRUCTIONS AND ACQUISITION OF RIGHTS

34.1         The Tenant shall not grant any right or licence over the Property
to any person.

34.2                           If the Tenant becomes aware that any person makes
or attempts to make any encroachment over the Property or takes any action by
which a right may be acquired over the Property, the Tenant shall:

(a)           immediately give notice to the Landlord, and

(b)                                 at the Landlords expense take all steps
(including any proceedings) the Landlord reasonably requires to prevent or
license the continuation of that encroachment or action.

34.3                           The Tenant shall not obstruct the flow of light
or air to the Property or any other part of the Estate nor obstruct the Access
Road or any other roads forming part of the Estate

34.4                           The Tenant shall not make any acknowledgement
that the flow of light or air to the Property or any other part of the Estate or
that the means of access to the Property or the Estate is enjoyed with the
consent of any third party.

34.5                           If the Tenant becomes aware that any person takes
or threatens to take any action to obstruct the flow of light or air to the
Property or obstruct the means of access to the Property the Tenant shall:

(a)           immediately notify the Landlord, and

(b)                                 at the Landlord’s expense take all steps
(including proceedings) the Landlord reasonably requires to prevent or secure
the removal of the obstruction.

22


--------------------------------------------------------------------------------


35.           REMEDY BREACHES

35.1                           The Landlord may enter the Property to inspect
its condition and state of repair and may serve on the Tenant a notice of any
breach of any of the tenant covenants in this lease relating to the condition or
repair of the Property.

35.2                           If the Tenant has not begun any works or taken
all reasonable action required to begin the works needed to remedy that breach
within two months following that notice (or if works are required as a matter of
emergency, then immediately) or if the Tenant is not carrying out the works with
all reasonable speed, then the Landlord may enter the Property and carry out the
works needed.

35.3                           The costs incurred by the Landlord in carrying
out any works pursuant to this clause (and any professional fees and any VAT in
respect of those costs) will be a debt due from the Tenant to the Landlord and
payable on demand.

35.4                           Any action taken by the Landlord pursuant to this
clause will be without prejudice to the Landlord’s other rights, including those
under clause 39

36.           INDEMNITY

The Tenant shall keep the Landlord indemnified against all expenses, costs,
claims, damage and loss (including any diminution in the value of the Landlord’s
interest in the Estate and loss of amenity of the Estate) arising from any
breach of any tenant covenants in this lease, or any act or omission of the
Tenant, any undertenant or their respective workers, contractors or agents or
any other person on the Property or the Common Parts with the actual or implied
authority of any of them.

37.           LANDLORD’S COVENANT FOR QUIET ENJOYMENT

The Landlord covenants with the Tenant, that, so long as the Tenant pays the
rents reserved by and complies with its obligations in this lease, the Tenant
will have quiet enjoyment of the Property without any lawful interruption by the
Landlord or any person claiming under the Landlord.

38.           GUARANTEE AND INDEMNITY

38.1         The provisions of the Schedule apply.

38.2                           For so long as any guarantor remains liable to
the Landlord, the Tenant will, if the Landlord requests, procure that that
guarantor joins in any consent or approval required under this lease and
consents to any variation of the tenant covenants of this Lease

39.           CONDITION FOR RE-ENTRY

39.1         The Landlord may re-enter the Property at any time after any of the
following occurs:

(a)                                  any rent is unpaid 21 days after becoming
payable and in the case of the Annual Rent whether it has been formally demanded
or not,

(b)           any breach of any condition of, or tenant covenant, in this lease,

(c)           where the Tenant or any guarantor is a corporation,

23


--------------------------------------------------------------------------------


(i)                                     the taking of any step in connection
with any voluntary arrangement or any other compromise or arrangement for the
benefit of any creditors of the Tenant or guarantor, or

(ii)                                  the making of an application (other than a
vexatious application) for an administration order or the making of an
administration order in relation to the Tenant or guarantor, or

(iii)                               the giving of any notice of intention to
appoint an administrator, or the filing at court of the prescribed documents in
connection with the appointment of an administrator, or the appointment of an
administrator, in any case in relation to the tenant or the guarantor, or

(iv)                              the appointment of a receiver or manager or an
administrative receiver in relation to any property or income of the Tenant or
guarantor,

(v)                                 or the commencement of a voluntary
winding-up in respect of the Tenant or guarantor, except a winding-up for the
purpose of amalgamation or reconstruction of a solvent company in respect of
which a statutory declaration of solvency has been filed with the Registrar of
Companies, or

(vi)                              the making of a petition (other than a
vexatious petition) for a winding-up order or a winding-up order in respect of
the Tenant or guarantor; or

(vii)                           the striking-off of the Tenant or guarantor from
the Register of Companies or the making of an application for the Tenant or the
guarantor to be struck-off; or

(viii)                        the Tenant or guarantor otherwise ceasing to
exist,

(d)                                 where the Tenant or any guarantor is an
individual:

(i)                                     the taking of any step in connection
with any voluntary arrangement or any other compromise or arrangement for the
benefit of any creditors of the Tenant or guarantor, or

(ii)                                  the presentation of a petition for a
bankruptcy order or the making of a bankruptcy order against the Tenant or
guarantor.

39.2                           If the Landlord re-enters the Property pursuant
to this clause, this lease will immediately end, but without prejudice to any
right or remedy of the Landlord in respect of any breach of covenant by the
Tenant or any guarantor.

40.           LIABILITY

40.1                           At any time when the Landlord, the Tenant or a
guarantor is more than one person, then in each case those persons will be
jointly and severally liable for their respective obligations arising by virtue
of this lease. The Landlord may release or compromise the liability of anyone of
those persons or grant any time or concession to anyone of them without
affecting the liability of any other of them.

24


--------------------------------------------------------------------------------


40.2                           The obligations of the Tenant and any guarantor
arising by virtue of this lease are owed to the Landlord and the obligations of
the Landlord are owed to the Tenant.

40.3                           In any case where the facts are or should
reasonably be known to the Tenant, the Landlord will not be liable to the Tenant
for any failure of the Landlord to perform any landlord covenant in this lease
unless and until the Tenant has given the Landlord notice of the facts that give
rise to the failure and the Landlord has not remedied the failure within a
reasonable time.

41.           ENTIRE AGREEMENT AND EXCLUSION OF REPRESENTATIONS

41.1                           This deed constitutes the entire agreement and
understanding of the parties relating to the transaction contemplated by the
grant of this deed and supersedes any previous agreement between the parties
relating to the transaction.

41.2                           The Tenant acknowledges that in entering into
this lease it has not relied on nor will have any remedy in respect of, any
statement or representation made by or on behalf of the Landlord .

41.3                           Nothing in this lease constitutes or will
constitute a representation or warranty that the Property or the Common Parts
may lawfully be used for any purpose allowed by this lease.

41.4         Nothing in this clause shall, however, operate to limit or exclude
any liability for fraud.

42.           NOTICES, CONSENTS AND APPROVALS

42.1                           Except where this lease specifically states that
a notice need not be in writing, or where notice is given in an emergency, any
notice given pursuant to this lease must be in writing.

42.2                           A written notice must be delivered by hand or
sent by pre-paid first class post or recorded delivery. A correctly addressed
notice sent by pre-paid first class post will be deemed to have been delivered
at the time at which it would have been delivered in the normal course of the
post.

42.3                           Section 196 of the Law of Property Act 1925 will
otherwise apply to notices given under this lease.

42.4                           Where the consent of the Landlord is required
under this lease, a consent will only be valid if it is given by deed, unless:

(a)                                  it is given in writing and signed by a
person duly authorised on behalf or the Landlord, and

(b)                                 it expressly states that the Landlord waives
the requirement for a deed in that particular case.

If a waiver is given, it will not affect the requirement for a deed for any
other consent.

42.5                           Where the approval of the Landlord is required
under this lease, an approval will only be valid if it is in writing and signed
by or on behalf of the Landlord, unless:

(a)           the approval is being given in a case of emergency, or

(b)           this lease expressly states that the approval need not be in
writing.

25


--------------------------------------------------------------------------------


42.6                           If the Landlord gives a consent or approval under
this lease, the giving of that consent or approval will not imply that any
consent or approval required from a third party has been obtained, nor will it
obviate the need to obtain any consent or approval from a third party.

43.           GOVERNING LAW AND JURISDICTION

43.1         This Lease shall be governed by and construed in accordance with
the law of England.

43.2                           The Landlord, the Tenant, and any other guarantor
irrevocably agree to submit to the exclusive jurisdiction of the courts of
England over any claim or matter arising under or in connection with this lease
or the legal relationships established by it.

44.           GOVERNING LAW AND JURISDICTION

This lease shall be governed by and construed in accordance with the law of
England.

44.           LANDLORD AND TENANT (COVENANTS) ACT 1995

This lease creates a new tenancy for the purposes of the Landlord and Tenant
(Covenants) Act 1995.

45.           CONTRACTS WARRANTIES AND DEED OF COVENANT

45.1                           Subject to the Tenant giving the Landlord a full
indemnify, as to costs the Landlord will enforce (so far as it is reasonable to
do so) any contract or warranty given by any third party in relation to any
liability that that third party may have relating to the design and construction
of the Property insofar as such liability relates to and affects the obligations
of the Tenant under this Lease and the repair reinstatement or replacement of
any part of the Property pursuant to this clause shall be considered to be in
satisfaction of any obligation of the Tenant under this Lease for the repair and
maintenance of the Property

45.2                           The Landlord will use its reasonable endeavours
to enforce the performance by Axis 1 Limited of its obligations to provide the
Services contained in the Deed of Covenant

46.           LIABILITY UNDER SIPPS

The Landlord are the respective trustees of the SIPPS. The persons comprising
the Landlord at the date of this Lease shall not incur any personal liability
under this Lease but their liability shall only extend to the assets held for
the time being in the individual SIPPS of which they are the Trustees.

 47.          LANDLORDS WORKS

On or before the 31st day of December 2005 the Landlord will carry out the
several works specified in Schedule 3 and in carrying out the works the Landlord
shall:-

(a)           obtain all consents which the Law requires; and

(b)                                 carry out the works in a good and
workmanlike manner in accordance with the specification contained in Schedule 3
diligently accordance with all statutory requirements and codes of practice and
British standards and the Construction (Design & Management) Regulations 1994
insofar as they are relevant to such works; and

(c)                                  complete the said works and make good any
damage to the Property in the course of the works to the reasonable satisfaction
of the Tenant

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

26


--------------------------------------------------------------------------------


SCHEDULE 1

1.             GUARANTEE AND INDEMNITY

1.1           The Guarantor guarantees to the Landlord that the Tenant will:

(a)                                  pay the rents reserved by this lease and
observe and perform the tenant covenants of this lease and that if the Tenant
fails to pay any of those rents or to observe or perform any of those tenant
covenants, the Guarantor will pay or observe and perform them, and

(b)                                 observe and perform any obligations the
Tenant enters into in an authorised guarantee agreement made in respect of this
lease (the Authorised Guarantee Agreement) and that if the Tenant fails to do
so, the Guarantor will observe and perform those obligations.

1.2                                 The Guarantor covenants with the Landlord as
a separate and independent primary obligation to indemnify the Landlord against
any failure by the Tenant to pay any of the rents reserved by this lease or any
failure to observe or perform any of the tenant covenants of this lease, and

2.                                       GUARANTOR’S LIABILITY

2.1                                 The liability of the Guarantor under
paragraphs 1.1 (a) and 1.2will continue until the end of the term, or until the
Tenant is released from the tenant covenants of this lease by virtue of the
Landlord and Tenant (Covenants) Act 1995, if earlier.

2.2           The liability of the Guarantor will not be affected by:

(a)           any time or indulgence granted by the Landlord to the Tenant, or

(b)                                 any delay or forbearance by the Landlord in
enforcing the payment of any of the rents or the observance or performance of
any of the tenant covenants of this lease (or the Tenant’s obligations under the
Authorised Guarantee Agreement) or in making any demand in respect of any of
them, or

(c)                                  any refusal by the Landlord to accept any
rent or other payment due under this lease where the Landlord believes that the
acceptance of such rent or payment may prejudice its ability to re-enter the
Property, or

(d)                                 the Landlord exercising any right or remedy
against the Tenant for any failure to pay the rents reserved by this lease or to
observe or perform the tenant covenants of this lease (or the Tenant’s
obligations under the Authorised Guarantee Agreement), or

(e)                                  the Landlord taking any action or
refraining from taking any action in connection with any other security held by
the Landlord in respect of the Tenant’s liability to pay the rents reserved by
this lease or observe and perform the tenant covenants of the lease (or the
Tenant’s obligations under the Authorised Guarantee Agreement) including the
release of any such security, or

(f)                                    a release or compromise of the liability
of anyone of the persons who is the Guarantor, or the grant of any time or
concession to anyone of them, or

27


--------------------------------------------------------------------------------


(g)                                 any legal limitation or disability on the
Tenant or any invalidity or irregularity of any of the tenant covenants of the
lease (or the Tenant’s obligations under the Authorised Guarantee Agreement) or
any un enforceability of any of them against the Tenant, or

(h)                                 the Tenant being dissolved, or being struck
off the register of companies or otherwise ceasing to exist, or, if the Tenant
is an individual, by the Tenant dying or becoming incapable of managing its
affairs, or

(i)                                     without prejudice to paragraph 4, the
disclaimer of the Tenant’s liability under this lease or the forfeiture of this
lease, or

(j)                                     the surrender of part of the Property,
except that the Guarantor will not be under any liability in relation to the
surrendered part in respect of any period after the surrender, or

by any other act or omission except an express written release of the Guarantor
by the Landlord.

2.3           The liability of each of the persons making up the Guarantor is
joint and several.

2.4                                 Any sum payable by the Guarantor will be
paid without any deduction, set-off or counter-claim against the Landlord or the
Tenant.

3.             VARIATIONS AND SUPPLEMENTAL DOCUMENTS

3.1                                 The Guarantor will, at the request of the
Landlord, join in and give its consent to the terms of any consent, approval,
variation or other document that may be entered into by the Tenant in connection
with this lease (or the Authorised Guarantee Agreement).

3.2                                 Whether or not the Landlord has requested
that the Guarantor join in any such document and whether or not the Guarantor
has done so, the Guarantor will not be released by any variation of the rents
reserved by, or the tenant covenants of, this lease (or the Tenant’s obligations
under the Authorised Guarantee Agreement), whether or not the variation is
material or prejudicial to the Guarantor and whether or not it is made in any
document.

3.3                                 The liability of the Guarantor will apply to
the rents reserved by and the tenant covenants of this lease (and the Tenant’s
obligations under the Authorised Guarantee Agreement) as varied whether or not:

(a)                                  the variation is material or prejudicial to
the Guarantor,

(b)                                 or the variation is made in any document, or

(c)                                  the Guarantor has consented to the
variation (except to the extent that the liability of the Guarantor is affected
by section 18 of the Landlord and Tenant (Covenants) Act 1995).

4.             GUARANTOR TO TAKE A NEW LEASE OR MAKE PAYMENT

4.1                                 If this lease is forfeited or the liability
of the Tenant under this lease is disclaimed and the Landlord gives the
Guarantor notice not later than six months after the forfeiture or the Landlord
having received notice of the disclaimer, the Guarantor will enter into a new
lease of the Property on the terms set out in paragraph 4.2.

28


--------------------------------------------------------------------------------


4.2                                 The rights and obligations under the new
lease will take effect from the date of the forfeiture or disclaimer and the new
lease will:

(a)                                  be granted subject to the right of any
person to have this lease vested in them by the court and to the terms on which
any such order may be made and subject to the rights of any third party existing
at the date of the grant,

(b)                                 be for a term that expires at the same date
as the end of the Contractual Term of this lease had there been no forfeiture or
disclaimer,

(c)                                  reserve as an initial annual rent an amount
equal to the Annual Rent on the date of the forfeiture or disclaimer (subject to
paragraph 5) and which is subject to review on the same terms and dates provided
by this lease, and

(d)                                 otherwise be on the same terms as this lease
(as varied if there has been any variation).

4.3                                 The Guarantor will pay the Landlord’s
solicitors’ costs and disbursements (on a full indemnity basis) and any V A T in
respect of them in relation to the new lease and will execute and deliver to the
Landlord a counterpart of the new lease within one month after service of the
Landlord’s notice.

4.4                                 The grant of a new lease and its acceptance
by the Guarantor will be without prejudice to any other rights which the
Landlord may have against the Guarantor or against any other person or in
respect of any other security that the Landlord may have in connection with this
lease.

4.5                                 The Landlord may, instead of giving the
Guarantor notice pursuant to paragraph 4.1 but in the same circumstances and
within the same time limit, require the Guarantor to pay an amount equal to six
months Annual Rent and the Guarantor will pay that amount on demand.

5.             RENT AT THE DATE OF FORFEITURE OR DISCLAIMER

If at the date of the forfeiture or disclaimer there is a rent review pending
under this lease, then the initial annual rent to be reserved by the new lease
will be the open market rent of the Property at the relevant Review Date, as
determined in accordance with the provisions of this Lease.

6.             PAYMENTS IN GROSS AND RESTRICTIONS ON THE GUARANTOR

6.1                                 The Guarantor shall not claim in competition
with the Landlord in any insolvency proceedings or arrangement of the Tenant in
respect of any payment made by the Guarantor pursuant to this guarantee and
indemnity. If it otherwise receives any money in such proceedings or
arrangement, it will hold that money on trust for the Landlord to the extent of
its liability to the Landlord.

6.2                                 The Guarantor shall not, without the consent
of the Landlord, exercise any right or remedy that it may have (whether against
the Tenant or any other person) in respect of any amount paid or other
obligation performed by the Guarantor under this guarantee and indemnity unless
and until all the obligations of the Guarantor under this guarantee and
indemnity have been fully performed.

29


--------------------------------------------------------------------------------


7.             OTHER SECURITIES

7.1                                 The Guarantor warrants that it has not taken
and covenants that it will not take any security from or over the assets of the
Tenant in respect of any liability of the Tenant to the Guarantor. If it does
take or hold any such security it will hold it for the benefit of the Landlord.

7.2                                 This guarantee and indemnity is in addition
to any other security that the Landlord may at any time hold from the Guarantor
or the Tenant or any other person in respect of the liability of the Tenant to
pay the rents reserved by this lease and to observe and perform the tenant
covenants of this lease. It will not merge in or be affected by any other
security.

7.3                                 The Guarantor shall not be entitled to claim
or participate in any other security held by the Landlord in respect of the
liability of the Tenant to pay the rents reserved by this lease or to observe
and perform the tenant covenants of this lease .

30


--------------------------------------------------------------------------------


SCHEDULE 2

SIPP

 

DEED ESTABLISHING SIPP

 

TRUSTEES OF SIPP

Raymond Low SIPP

 

Declaration of Trust dated 4 May 2000 and all deeds supplemental to it made
between The Governor and Company of the Bank of Ireland (1) A J Bell (PP)
Trustees Limited (2)

 

Raymond Low and A J Bell (PP) Trustees Limited

Martin Peter Milner SIPP

 

Declaration of Trust dated 4 May 2000 and all deeds supplemental to it made
between The Governor and Company of the Bank of Ireland (1) A J Bell (PP)
Trustees Limited (2)

 

Martin Peter Milner, and A J Bell (PP) Trustees Limited

Carolyn Joy Macmillan SIPP

 

Declaration of Trust dated 4 May 2000 and all deeds supplemental to it made
between The Governor and Company of the Bank of Ireland (1) A J Bell (PP)
Trustees Limited (2)

 

Carolyn Joy MacMillan and A J Bell (PP) Trustees Limited

 

31


--------------------------------------------------------------------------------


SCHEDULE 3

LANDLORD’S WORKS

The Landlord will upgrade the electricity supply to the Property by increasing
the connection to Unit 6a to 125 KV A and the connection to Unit 6b to 100 KV A
and also to provide appropriate duct work installed between Units 6a and 6b in
accordance with the attached specification. Brief particulars of the works are
appended hereto

32


--------------------------------------------------------------------------------


HGA/3871/ES

TNS Sheffield - Units 6A & 68 Cable Duct Link

1.0                                 Contractor to carefully excavate trench 650W
x 600 deep between Unit 6A &6B

2.0                                 Install 3 no. UPVC smooth bore 150mmØ ducts
spaced 100mm and lay on a 50mm bed of sharp sand.

3.0                                 Ducts to have slow bend to terminate within
each building. Core drill walls to facilitate this again the 150mm holes to be
spaced with 100mm clearance.

4.0                                 Ducts to enter the false floor zone within
each building and come complete with draw wires

5.0                                 The ducts shall be sealed at any joint
position against ingress of water and where they enter each building

6.0                                 The trench shall be back filled using sifted
granular material and the ground level reinstated

33


--------------------------------------------------------------------------------


Letter from YEDL

Tel: 08450702703

Your Ref:

Our Ref: ENQ719234, QU0715072

Date: 28 June 2005

Mr Bates

Houghton Greenlees & Associates 364

Clevedon Hall Estate Victoria Road

Clevedon

BS21 7SJ

Dear Mr Bates

 

Electricity Service at Units 6a & 6b Sheffield 35, Churchill Way, Chaplet

Thank you for your enquiry regarding the above site. I have pleasure in
enclosing our quotation .

Yorkshire Electricity Distribution plc (YEDL) has appointed Integrated Utility
Services Limited (IUS) as its sub-contractor for the provision of new
connections to its network.

YEDL Proposals

In line with your application, we shall upgrade the connections to units 6A & 6B
to 125 kVA & 100 kV A respectively.

To discuss this quotation in more details, please contact me on 01132415800.

Charges

Cost of Connection Charge

Unit A                    £5012.50

Unit B                     £5012.50

VAT@ 17.5%        £1754.38

Total Charge        £11779.38

To accept this quotation, please complete and return the attached Quotation
Acceptance Form, together with your payment or credit/debit card details.

On acceptance, an IUS Project Manager will contact you to make all the necessary
arrangements to carry out the work.

34


--------------------------------------------------------------------------------


Our aim is to give the best possible service and I hope the following
information meets your requirements. However, if you are unhappy with any aspect
of this quotation, please write to:

YEDL Customer Relations, 161 Gelderd Road, Leeds, LS1 1QZ, your complaint will
be thoroughly reviewed.

Yours sincerely

DAVE MILNER

 

35


--------------------------------------------------------------------------------


 

Technical Specification

We shall provide a system of electricity that Three phase, 230/400V volts,
alternating current at 50Hz and with a maximum capacity of 125 &100 kVA.

Your wiring installation must be completed and tested in accordance with the
British Standard 7671 (lEE Wiring Regulations) and, where a YEDL earth
connection is required, the particular requirements for bonding in The
Electricity Safety, Quality and Continuity Regulations 2002 must be met.

Your electrical contractor must provide and install suitable over-current
protection device next to the agreed service position and suitable conductors to
connect to our service.

Conditions

·                                          This quotation is subject to our
standard terms and conditions.

·                                          This quotation is open for your
acceptance for the next 30 days.

·                                          The provision of this quotation is
free of charge, however should your site requirements alter significantly such
that a revised or alternative quotation is required, we reserve the right to
charge for any additional administrative costs incurred.

·                                          All excavation and reinstatement in
public land shall be completed by IUS.

·                                          You shall carry out all civil works
on your property including the provision and installation of any ducting and
meter cabinets. The only acceptable cable duct is in accordance with the EATS
12-24, co loured black and embossed ‘ELECTRIC CABLE DUCT’. Ducting should be
installed at the correct depth and a tile tape installed 75mm above the ducting
to meet the safety requirements of the Electricity Safety, Quality and
Continuity Regulations 2002.

·                                          All ducts should be laid so that the
top of the duct is a depth of 18 inches (450mm) below pathways and 24inches
(600mm) under driveways, below the final surface level.

·                                          The site for the meter should be both
secure and waterproof before the work can be carried out

·                                          The expected lead-time for us to
start on-site works is approximately 6 weeks.

·                                          Before any site works can take place
it may be necessary to obtain legal consents or serve highway notices. The time
associated with such procedures are largely outside our control and may be in
addition to our lead-time.

·                                          We reserve the right to review this
quotation if additional costs are incurred as a result of acquiring any
consents.

For new connections, you will need to appoint an Energy Supplier. Your Energy
Supplier is responsible for new or alterations to your existing metering
equipment. Please contact them in advance to discuss your requirements. Failure
to do so will result in the energisation of the connection being delayed. We
will notify the nominated Supplier of the MPAN number and your details in order
to pre-register your supply. This do

If you change your Supplier during the course of the scheme development, then
you must notify us of the change.

36


--------------------------------------------------------------------------------


Signed as a Deed by

RAYMOND LOW

in the presence of:-

Executed as a Deed by

A J BELL (PP) TRUSTEES

LIMITED acting by two Directors/

a Director and its Authorised Signatory

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorised Signatory

 

Signed as a Deed by

MARTIN PETER MILNER

in the presence of:-

Signed as a Deed by

CAROLYN JOY MACMILLAN

in the presence of:-

37


--------------------------------------------------------------------------------